United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, CENTRAL GARAGE
FACILITY, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-992
Issued: July 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant, through his attorney, filed a timely appeal from the
January 31, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his claim for continuing compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant is entitled to continuing compensation benefits for an
accepted medical condition after August 15, 2011, the date OWCP terminated compensation for
medical benefits and wage loss.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 29, 2006 appellant, a 48-year-old tractor-trailer operator, sustained a traumatic
injury in the performance of duty when he tried to pull up the door on the back of his truck.
OWCP accepted his claim for lumbar sprain, sprain of the lumbosacral joint and a herniated
nucleus pulposus at L4-5.
In a decision dated August 15, 2011, OWCP terminated appellant’s compensation for
medical benefits and wage loss effective that day. It found that the weight of the medical
opinion evidence rested with the opinion of Dr. Robert K. Ellis, a Board-certified orthopedic
surgeon and impartial medical specialist,2 who found that the accepted medical conditions had
resolved and that appellant no longer required medical treatment.
An OWCP hearing representative reviewed the termination and affirmed the August 15,
2011 decision. In a decision dated February 15, 2012, the hearing representative found that the
weight of the medical opinion evidence rested with Dr. Ellis and established that appellant had
recovered from his July 29, 2006 work injury. Dr. Ellis explained that appellant had evidence of
degenerative lumbar disc disease with bulging discs predating his employment with the postal
service. He stated that the July 29, 2006 work injury temporarily aggravated the symptoms
arising from the preexisting degenerative lumbar disc disease and preexisting herniated lumbar
disc, but on physical examination appellant demonstrated no evidence that would indicate an
active residual of the July 29, 2006 work injury. The hearing representative found that Dr. Ellis
was the only physician of record who offered an opinion based on a complete factual and
medical background. The hearing representative further found that Dr. Ellis offered convincing
rationale to support that the temporary aggravation caused by the July 29, 2006 work injury had
ceased.
Appellant, through his representative, requested reconsideration by OWCP. He
submitted a magnetic resonance imaging (MRI) scan of the lumbar spine obtained on
February 14, 2012 and a February 20, 2012 progress note from Dr. Marc A. Levin, appellant’s
Board-certified neurosurgeon. The MRI scan showed postoperative changes at L4-5 and L5-S1,
as well as multilevel degenerative changes, with no significant interval changes since the prior
study on April 29, 2010.
Dr. Levin reviewed the MRI scan and noted that appellant had multilevel disc disease,
worse at L4 where he previously had surgery. He advised appellant that multilevel fusion was
not recommended.
By decision dated January 31, 2013, OWCP reviewed the merits of appellant’s case. It
found that the additional medical evidence failed to provide any opinion regarding appellant’s
current condition or level of disability and its relationship, if any, to the July 29, 2006 work

2

OWCP had selected Dr. Ellis to resolve a conflict between Dr. Barnard D.C. San Gabriel, the attending Boardcertified internist, and Dr. Anthony L. Brown, a Board-certified orthopedic surgeon and second-opinion physician,
on the extent of appellant’s work-related injury and the physical limitations or restrictions imposed by residuals of
that injury.

2

injury. As the evidence did not contradict Dr. Ellis’ opinion, OWCP denied modification of its
prior decision.
LEGAL PRECEDENT
When OWCP meets its burden of proof to justify the termination of a claimant’s
compensation benefits, the burden shifts to the claimant to establish that any subsequent medical
condition or attendant disability is causally related to the accepted employment injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the established work incident.5
ANALYSIS
OWCP terminated appellant’s compensation on August 15, 2011 on the grounds that the
special weight of the medical opinion evidence was represented by the opinion of Dr. Ellis, the
Board-certified orthopedic surgeon and impartial medical specialist, who determined that
appellant had recovered from the accepted medical conditions. Dr. Ellis noted that the July 29,
2006 work injury temporarily aggravated the preexisting degenerative lumbar disc disease and
preexisting herniated lumbar disc, which ceased without objective evidence of residuals.6
Appellant sought review by an OWCP hearing representative. In a February 15, 2012
decision, the hearing representative affirmed the termination of his compensation. OWCP
having met its burden of proof to justify the termination of appellant’s compensation benefits,
the burden shifted to appellant to establish that any medical condition or attendant disability after
August 15, 2011 was causally related to the July 29, 2006 employment injury.
Appellant requested reconsideration and submitted additional medical evidence, but this
evidence did not address whether he still suffered active residuals or disability causally related to
the July 29, 2006 employment injury. Dr. Levin, the attending neurosurgeon, did not review or

3

Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of compensation payments, warranted on the
basis of the medical evidence, the burden shifts to the claimant to show by the weight of the reliable, probative and
substantial evidence that, for the period for which he claims compensation, he had a medical condition causally
related to the employment resulting in a loss of wage-earning capacity); Maurice E. King, 6 ECAB 35 (1953).
4

Mary J. Briggs, 37 ECAB 578 (1986).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

When there exist opposing medical reports of virtually equal weight and rationale, and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, must be given special weight. Carl Epstein, 38
ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

3

address the reports of the impartial medical specialist, Dr. Ellis. He offered no opinion to
support that appellant has continuing residuals or disability as a result of the July 29, 2006 injury.
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to compensation for the accepted medical conditions after August 15, 2011.
Accordingly, the Board will affirm OWCP’s January 31, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he is entitled to
continuing compensation benefits for an accepted medical condition after August 15, 2011, the
date OWCP terminated compensation for medical benefits and wage loss.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

